Citation Nr: 1015528	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran had 
active service from September 1963 until September 1966, 
including a tour of duty in Korea from March 1965 until April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

On her June 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9) the appellant both requested a hearing before a 
Veterans Law Judge of the Board and also indicated she did 
not wish to have a hearing "until I hear from the Board."  
In March 2010 the Board requested clarification concerning 
whether the appellant wished to appear before a Veterans Law 
Judge.  The appellant responded in April 2010 that she no 
longer required a hearing and the case should be decided on 
the evidence of record.  Therefore, the request for a hearing 
is withdrawn. See 38 C.F.R. § 20.204, 20.704(e) (2009).

The Board also noted the only power of attorney in the claims 
file in the record was for Disabled American Veterans.  
However, there was a more recent request for information from 
a private attorney, Jeremy Walsh.  In March 2010, the Board 
sent a letter requested further clarification as to the 
current representative and further requesting an updated 
power of attorney if the representative was the private 
attorney.  The appellant responded in March 2010 that she 
would represent herself.  

A review of the record reflects that the claim for service 
connection for the cause of the Veteran's death was 
previously considered and denied in rating decisions dated in 
November 2003 and January 2004.  While this would normally 
require the Board to consider the threshold step of whether 
the appellant had submitted new and material evidence to 
reopen the claim, in the present case, the Veteran's service 
treatment records were associated with the claims file after 
the January 2004 rating decision.  Under the laws, if at any 
time after VA issues a decision on a claim additional 
relevant official service department records are received 
that existed and had not been associated with the claims file 
when VA first decided the claim, the claim will be 
reconsidered notwithstanding the provisions of 38 C.F.R. § 
3.156(a). See 38 C.F.R. § 3.156(c).  Accordingly, the 
threshold step of whether new and material evidence had been 
submitted is not for application in this case.

The Board notes that a stay is in effect for claims for 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias on a presumptive basis, as due 
to herbicide exposure.  One of the listed causes of death was 
heart disease; however, for the reasons explained in detail 
below below, the stay is not applicable to this appeal.


FINDINGS OF FACT

1. The Veteran served in Korea from March 1965 until April 
1966; he did not serve in the demilitarized zone in Korea at 
any time during the period from April 1968 to July 1969.

2.  There is no objective evidence showing that the Veteran 
was exposed to Agent Orange while serving on active duty.

3.  At the time of death, the Veteran was not in receipt of 
service connection for any disability.  

4.  The evidence does not demonstrate that the Veteran's 
death is otherwise related to any event or incident of active 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1116, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm. Id.  However, in 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme 
Court held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant dated in July 2007 that advised 
the appellant of the information needed to substantiate a 
claim, the information VA would provide and the evidence the 
appellant should seek to provide.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied for the cause of the Veteran's death, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

Similarly, while the notice provided did not comply with the 
first and third elements of Hupp notice, the Board finds that 
the notice errors did not affect the essential fairness of 
the adjudication.  Concerning the first element, the record 
indicates the Veteran did not have any service-connected 
disabilities at the time of his death.  Therefore, providing 
notice of this would not result in the appellant altering her 
claims.  Concerning the third element, the July 2007 letter 
informed the appellant she should "provide medical evidence 
that will show a reasonable probability that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began during service."  Thus, the appellant 
was provided a basic picture of how to obtain service 
connection.  Furthermore, the appellant has alleged service 
connection for the cause of the Veteran's death should be 
based upon his exposure to herbicides.  In other words, she 
has invoked the presumptive provisions, demonstrating some 
familiarity with ways service connection could be granted.  
Finally, the Board notes the appellant previously was 
represented by both Disabled American Veterans and a private 
attorney. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Based on the 
foregoing, the Board finds that the Veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error. See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009)(holding that the Federal Circuit's framework requiring 
VA to prove why the error was harmless based upon actual 
knowledge or proving the benefit could not be awarded as a 
matter of law was complex, rigid and mandatory and 
inconsistent with the statutory mandate of 38 U.S.C.A. § 
7261(b)(2)); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records.  The appellant submitted a service 
personnel record and the death certificate.  While the record 
is rather sparse, the Board notes the appellant has provided 
absolutely no information on where the Veteran was treated or 
seen.  It has been held in this regard that "[t]he duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence [,]" Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In determining whether the duty to assist requires that a VA 
medical examination or opinion be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination or opinion, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that the had the disorders in question, and 
further substantiating evidence suggestive of a linkage 
between the Veteran's active service and the disorders which 
caused his death.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  As 
will be described in greater detail below, here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the disorders are 
related to the appellant's military service.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the appellant 
advised the RO in July 2007 that she had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the appellant seeks 
service connection for the cause of the Veteran's death.  She 
specifically argues that the Veteran's service in the Korean 
demilitarized zone (DMZ) caused diabetes mellitus which 
contributed to the heart disease which caused his death.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a Veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 
3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The record reflects that at the time of his death, the 
Veteran was not service-connected for any disability.  
Accordingly, the Veteran's death could not be caused by an 
already service-connected disability.  Nevertheless, the 
appellant may establish service connection for the cause of 
the Veteran's death, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. Combee v. Brown, 34 F. 3d. 1039 (Fed. 
Cir. 1994).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (both discussing the factors of service 
connection).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including hypertension, diabetes 
and heart disease, if they are shown to be manifest to a 
degree of 10 percent or more within one year following the 
Veteran's separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's death certificate dated in October 1999 shows 
that the immediate cause of his death was cardiac arrest, due 
to or as a consequence of coronary artery disease, due to or 
as a consequence of hypertension which was due to or as a 
consequence of non insulin dependent diabetes mellitus.  An 
autopsy was not performed.

Accordingly, the Board will examine whether the heart 
disease, hypertension, or diabetes mellitus was related to 
any event or incident of the Veteran's service.  As each 
condition was noted on the death certificate, the remaining 
question for each disability is whether there is evidence of 
an inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Diabetes Mellitus

As noted above, the appellant has specifically alleged that 
the Veteran's diabetes mellitus was related to his service.  
The Veteran's service treatment records fail to reflect any 
treatment or complaints related to the diabetes mellitus.  
However, the appellant has contended that the Veteran's 
service in Korea exposed him to herbicides which caused his 
diabetes mellitus.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

The Veteran's Form DD 214 fails to reflect any service in 
Vietnam.  However, his service personnel records indicate he 
served in Korea.  In this regard, the Department of Defense 
(DoD) has confirmed that the herbicide, Agent Orange, was 
used from April 1968 through July 1969 along the Korean DMZ.  
If it is determined that a Veteran who served in Korea during 
this time period belonged to one of the units identified by 
DoD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.

Although the Veteran served in Korea, the service personnel 
records indicate the Veteran's tour of duty there was from 
March 1965 until April 1966.  This is not the period during 
which herbicides were used along the DMZ.  Furthermore, the 
RO specifically requested any documents showing exposure to 
herbicides; however the response indicated there were no 
records of exposure to herbicides.

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

In this regard, the Veteran has a current diagnosis.  
However, as noted above, there is no evidence of treatment or 
diagnosis for diabetes during service and no proof of 
exposure to herbicides. 

Most significantly, there is no competent evidence linking 
the diabetes mellitus to any event or incident of service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay 
evidence" is defined as any evidence not requiring that the 
proponent have specialized education training or experience 
but is provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).  The only 
post service record noting the diagnosis of diabetes mellitus 
is the death certificate and this fails to provide an opinion 
as to the etiology of the disability.

In this case, the only evidence linking the diabetes mellitus 
to service is the appellant's statement.  The appellant has 
not been shown to have the education or training to render 
her competent to provide an opinion as to the etiology of a 
medical condition which is not easily observed.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, while the appellant may 
believe the Veteran was exposed to herbicides and that the 
exposure led to his diagnosis of diabetes, the record does 
not corroborate this assertion.  As explained above, there is 
no indication the Veteran served during the time when 
herbicides were used in Korea.  As such, the appellant's 
assertion is not credible.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed.Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).

Additionally, as the appellant provided no medical records or 
even the names of medical providers who treated the Veteran, 
it is impossible for the Board to determine if the diabetes 
mellitus manifested to a compensable degree within one year 
of his separation from service.  It has been held in this 
regard that "[t]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
To find the Veteran's diabetes mellitus was related to his 
active service would require speculation.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore the preponderance of the evidence is against the 
appellant's claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cardiac Arrest and Coronary Artery Disease

The death certificate indicated the primary cause of death 
was cardiac arrest with a secondary cause of coronary artery 
disease.  Thus, the remaining question whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

As an initial matter, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new diseases (or disabilities): ischemic heart 
disease, Parkinson's disease, and B cell leukemias. As 
required by 38 U.S.C.A. § 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
these diseases. On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era. See Chairman's Memorandum, 
No. 01-09-25 (Nov. 20, 2009).

In this case, the Board notes that the Veteran has been 
diagnosed with coronary heart disease, a type of ischemic 
heart disease.  As described above, however, there is simply 
no evidence the Veteran was ever exposed to herbicidal 
agents.  As such, the Veteran would not be entitled to a 
presumption of exposure to herbicides in service and a stay 
of this claim is not necessary.

Service treatment records include a July 1964 x-ray of the 
chest showed a cardiac shadow somewhat larger than 50 percent 
of thoracic diameter with apparent accentuation of right 
border.  The rest of the x-ray was negative.  An August 1964 
record noted the routine chest x-ray showed a questionable 
enlargement of the right side of the heart and also noted 
questionable combined atrial hypertrophy.  The physician 
noted no history of rheumatic fever or childhood illness of 
long duration and no symptoms.  The diagnosis was no organic 
heart disease.  An August 1964 x-ray of the chest showed no 
specific chamber enlargement with prominence of the right 
cardiac border.  There was no cardiomegaly and the pulmonary 
vasculature was normal.  The impression was normal chest.  
The Veteran indicated on the July 1966 report of medical 
history that he had a history of high or low blood pressure 
but denied other symptoms related to the heart such as pain 
or pressure in the chest or palpitations.  Significantly, the 
June 1966 examination performed in connection with the 
Veteran's separation from service described the heart as 
normal and noted no defects or diagnoses.

What is missing is competent evidence linking the cardiac 
arrest and coronary artery disease noted on the death 
certificate to the questionable enlarged heart noted during 
service.  In this case, the only post service record 
reflecting the diagnosis of cardiac arrest and coronary 
artery disease, the death certificate, failed to provide an 
opinion as to the etiology of either condition.   

Nor is there any competent medical evidence showing that the 
Veteran was diagnosed as having a cardiovascular disease 
within one year of the Veteran's discharge from service.  In 
fact, the appellant failed to provide any medical records or 
even provide the names of medical providers who may have 
relevant information concerning the claim.  The RO 
specifically requested information concerning the places and 
dates of treatment; however, the appellant failed to provide 
any information from which a meaningful search for records 
could be conducted.  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478-79 (1994).  

The Board carefully considered whether the claims file should 
be sent for a medical opinion given the inservice treatment 
for an enlarged heart and notation of preservice 
hypertension.  However, VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role. Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).  In 
this case, the appellant has provided only the death 
certificate noting the conditions which caused or contributed 
the Veteran's death.  She has provided no evidence suggestive 
of any connection between the Veteran's service and the heart 
diseases which contributed to his death.  In other words, she 
fails to meet the standard of McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006).  

Accordingly, without evidence of a nexus or evidence of 
continuity, service connection for the cardiac arrest and 
coronary artery disease is denied.

Hypertension

The service treatment records include the July 1966 report of 
medical history that reflects the Veteran described a history 
of high or low blood pressure.  The examiner explained he had 
slight hypertension which was noted at the time of induction 
and no significant evaluation made and no treatment was 
prescribed.  Significantly, the June 1966 examination 
performed in connection with the Veteran's separation from 
service described the heart as normal and noted no defects or 
diagnoses.

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing 
hypertension disability.  A Veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service. According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran denied a history of high or low 
blood pressure in the September 1963 induction report of 
medical history.  Additionally, the September 1963 induction 
examination described the heart and vascular systems as 
normal and described no prior defect or injury other than 
flat feet.  While the blood pressure was noted to be 135/80, 
no diagnosis of hypertension was noted.  As no disability was 
noted on the examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the September 1963 induction examination which 
reflects a diagnosis of hypertension. Thus, the only medical 
record which refers to an injury prior to service was based 
entirely upon the Veteran's history.  The Court has held that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law has 
provided that history provided by the Veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  In sum, there is no 
competent medical evidence of record to elucidate the nature 
of the injury; any residuals; the course of treatment, or any 
other factors that may enable the Board to gauge any relevant 
information as to its preexistence.  As such, the Veteran's 
history alone, without any corroborating medical evidence, is 
insufficient to rebut the presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As the Veteran was noted to have hypertension at the time of 
his death and also was noted to have hypertension during 
service the remaining question is whether there is evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  In the present case, 
however, the only post service record reflecting the 
diagnosis of hypertension, the death certificate, failed to 
provide an opinion as to the etiology of the hypertension.   

The Board also considered whether service connection for 
hypertension could be granted under the presumptive 
provisions.  In this regard, service connection may also be 
granted for certain chronic diseases, such as hypertension, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  
While it is likely the Veteran continued to have hypertension 
directly after his discharge, given the inservice notation of 
the condition, there is no way of determining whether or not 
the condition had manifested to a compensable level by 
September 1967.  Specifically, as noted above, the appellant 
has provided no post-service records or other information 
from which VA could assist the appellant in obtaining such 
records.  Accordingly, to find the hypertension manifested to 
a compensable degree by 1967 would require speculation.  The 
law has recognized in this regard that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER


Service connection for the cause of the Veteran's death is 
denied.

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


